Citation Nr: 0606737	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected hypothyroidism.   

2.  Entitlement to service connection for a sleep disorder 
separate from service-connected hypothyroidism.  

3.  Entitlement to service connection for a psychiatric 
disorder separate from service-connected hypothyroidism.  



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).   

Procedural history

The veteran served on active duty from October 1971 until 
October 1991.  

In a March 2001 rating decision, entitlement to service 
connection for hypothyroidism was granted and a 10 percent 
disability rating was assigned.   
The veteran appealed the assigned disability rating.  
Thereafter, in the August 2002 Statement of the Case, the 
veteran was granted an increased rating to 30 percent.  
In a January 2003 SSOC, the assigned rating for 
hypothyroidism was increased from 30 percent to 60 percent.  
The 60 percent rating was made effective as of the date of 
service connection, September 9, 1999.  

The issues of the veteran's entitlement to an increased 
rating for the service-connected hypothyroidism, then rated 
60 percent disabling, as well as entitlement  to service 
connection for a sleep disorder and service connection for a 
psychiatric disorder were before the Board in March 2003.  At 
that time, the case was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) so 
that additional development could be completed.   To the 
extent practicable, that development has been completed.  

Subsequently, in an October 2004 rating decision a 100 
percent disability rating was assigned for service-connected 
hypothyroidism, effective March 14, 2004.  In a December 2005 
supplemental statement of the case (SSOC), the AOJ continued 
to deny the service connection claims.  The case has been 
returned to the Board for further appellate action. 
 
Clarification of issue on appeal

The United States Court of Appeals for Veterans Claims (the 
Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran has been assigned a 100 percent disability rating 
for her service-connected hypothyroidism.  Accordingly, there 
is no higher disability rating which may be granted.  
However, the 100 percent rating has not been made effective 
as of the date of service connection, September 9, 1999.  
Because the veteran is appealing the initial assignment of a 
disability rating, under Fenderson, the Board must determine 
whether staged ratings are appropriate in this case.  To that 
extent only, a "case or controversy" remains as to the 
increased rating issue.


FINDINGS OF FACT

1.  As of March 14, 2004, the evidence of record demonstrated 
that the veteran's hypothyroidism included symptoms of a mood 
disorder.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran has not been diagnosed with a 
sleep disorder.  

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's depression and mood disorder 
are symptoms of service-connected hypothyroidism.  


CONCLUSIONS OF LAW

1.  Effective March 14, 2004, the criteria for the assignment 
of a 100 percent evaluation for service-connected 
hypothyroidism were met.  From September 9, 1999 until March 
14, 2004, the criteria for the assignment of a 60 percent 
evaluation but no higher were met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.119, Diagnostic Code 7903 (2005); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  The criteria for separate connection for a sleep disorder 
have not been met.    38 C.F.R. §§ 4.14,  4.119, Diagnostic 
Code 7903 (2005)  

3.  The criteria for separate service connection for a 
psychiatric disability have not been met.  38 C.F.R. §§ 4.14, 
§ 4.119, Diagnostic Code 7903 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of a 
sleep disorder and a psychiatric disorder.  Essentially, she 
contends that she suffers from sleep and psychiatric 
disorders which are separate from the sleep and psychiatric 
symptomatology compensated under the criteria for her 
service-connected hypothyroidism which has been assigned a 
100 percent disability rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the January 2006 
SSOC.  The Board's July 2003 remand served to further inform 
the veteran of what was required to establish her claims.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
April 4, 2001, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the April 2001 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed that VA would, on her behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as she completed a 
release form for such.  The letter went on to give the 
veteran a specific list of the evidence which was already of 
record.  
 
Finally, the Board notes that SOC and several SSOCs including 
the January 2003 and January 2006 SSOCs specifically notified 
the veteran that she could submit or describe any additional 
evidence that may be relevant to her claim.  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required of her and 
of VA.  Indeed, she has personally submitted evidence and 
argument in support of her claim over the six years which she 
has been pursuing these claims, the tenor of which leads the 
Board to conclude that he is well informed and aware of she 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
available service medical records and VA treatment records.  
The veteran has identified no additional information that 
should be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal the 
veteran has been provided with numerous VA medical 
examinations.  Medical examinations undertaken to determine 
whether or not the veteran suffers from depression or sleep 
disorders separate from the previously considered symptoms of 
hypothyroidism were undertaken in December 2003, March 2004 
and January 2005.  Additional VA examinations were undertaken 
in April 2001.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran has presented sworn 
testimony at the RO on three occasions during the course of 
the appeal.  The transcripts of these hearings are of record.    

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased initial disability rating for 
service-connected hypothyroidism.   

Analysis

As has been discussed in the Introduction, the veteran is 
currently in receipt of a 
100 percent rating for her service-connected hypothyroidism.  
The AOJ in fact has applied staged ratings under Fenderson, 
assigning a 60 percent disability rating from September 9, 
1999 and 100 percent from March 14, 2004. The only remaining 
question is whether the 100 percent rating may be assigned 
effective as of the date of service connection. 

Under Diagnostic Code 7903, a 100 percent disability rating 
is warranted for hypothyroidism involving cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness. 
A 60 percent rating is warranted where hypothyroidism 
produces muscular weakness, mental disturbance, and weight 
gain.

The medical evidence of record appears to support the 
proposition that the veteran's hypothyroidism symptomatology 
has increased in severity during the course of the appeal.  
At the time of the original grant of service connection, and 
until the March 14, 2004, VA examination, the medical 
evidence of record did not reference mood symptoms which were 
attributable to hypothyroidism, as would necessitate the 
assignment of a 100 percent disability rating.  At the time 
of the prior VA examinations in April 2001 and December 2003, 
mood disturbances were not found and current depression 
symptomatology was denied by the veteran.  

At the March 14, 2004, the veteran's reported symptoms had 
changed and increased.  Specifically, as of that date she was 
found to be suffering from a mood disorder which was 
attributed by the examining professional to the veteran's 
hypothyroidism.  Because mental disturbance is a significant 
part of the criteria for the award of a 100 percent rating 
under Diagnostic Code 7903, such rating was assigned as of 
that date. 

In short, as of March 14, 2004,  that date, the medical 
evidence of record showed that the criteria for the 
assignment of a 100 percent disability rating was met.  
Cf.  38 C.F.R. § 3.400(o).  There is no evidence prior to 
that date of the presence of mental disturbance, or any of 
the other symptomatology consistent with the award of a 100 
percent disability rating.  The veteran has pointed to no 
such evidence.      

The Board therefore concludes, as did the RO, that the 
assignment of the 
100 percent disability rating should be effective as of March 
14, 2004, with the next highest 60 percent disability rating 
remaining in effect from the establishment of service 
connection on September 9, 1999 until March 14, 2004.    

2.  Entitlement to service connection for a sleep disorder 
separate from service-connected hypothyroidism.  

3.  Entitlement to service connection for a psychiatric 
disorder separate from service-connected hypothyroidism.

Because these two issues involve virtually the same analysis, 
they will be addressed together.

Analysis

The veteran is seeking entitlement to service connection for 
a sleep disorder and a psychiatric disability.  In essence, 
she contends that these are "stand alone" disabilities 
which are not part and parcel of the hypothyroidism but 
should be rated separately from the hypothyroidism.

As has been discussed above, a 100 percent disability rating 
is assigned for hypothyroidism with evidence of depression 
and sleepiness.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2005).  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, certain coexisting symptoms do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14  [the 
evaluation of the same disability under different diagnoses 
is to be avoided].      

It is clear that psychiatric problems and sleepiness are 
rated as part of the hypothyroidism.  With respect to current 
disability, the question before the Board is whether or not 
the veteran suffers from a separate sleep or psychiatric 
disorder which is not a part of her hypothyroidism 
symptomatology.   The medical evidence of record which 
addresses that point consists of the December 2003, March 
2004 and January 2005 VA examinations.   The March 2004 VA 
examination dealt solely with the claimed psychiatric 
condition.  The January 2005 VA examination dealt solely with 
the claimed sleep disorder.  The Board will consider the 
existence of current sleep and psychiatric disabilities 
separate from service-connected hypothyroidism in turn.  

Sleep disorder

With respect to sleep disorder, the Board notes that a 
December 2004 VA treatment record and some other VA treatment 
records includes references to diagnoses of narcolepsy.  
However, this diagnosis is not reflected in the April 2001, 
December 2003 or January 2005 VA examinations or in other VA 
treatment records.  Indeed, as discussed below, the 
narcolepsy diagnosis has been refuted.   

Significantly, an October 2004 VA treatment note indicated a 
finding of rapid onset of REM, but did not diagnose 
narcolepsy or any other sleep disorder, and further found 
that the veteran's sleep symptoms were likely to be explained 
by her thyroid condition.  

Moreover, the December 2003 and January 2005 VA examinations 
by Dr. S.H.  contain thoughtful investigations into the 
status of the veteran's treatment records and any possible 
sleep disorder.  The December 2003 examination and opinion, 
Dr. S.H. concluded that the veteran's condition did not meet 
the diagnostic criteria for narcolepsy.  Dr. S.H. did not 
diagnose any other sleep disorder but noted that the veteran 
did suffer from sleep-related symptoms like subjective 
complaints of fatigue and rapid onset of sleep.    
  
The January 2005 VA examination and opinion by Dr. S.H. 
included a thorough review of the veteran's claims folder and 
ongoing treatment records.  In reaching his conclusions, Dr. 
H. noted the veteran's subjective reports of fatigue and the 
references to diagnosis of narcolepsy in the veteran's 
treatment records.  Dr. H. states that "there is not now, 
nor has there been, anything beyond the erroneous use of the 
diagnostic criteria to suggest that she has narcolepsy."  In 
reaching that conclusion, Dr. H. noted the difference between 
the veteran's presentation of sleepiness and the sudden onset 
of sleep in narcolepsy.  Dr. H. went on to note that the 
veteran's sleepiness was related to an abnormal sleep pattern 
which he did not attribute to any underlying diagnosis.  
Crucially, Dr, H. further stated that the veteran's 
complaints of lack of energy were symptoms of her thyroid 
condition.   

Accordingly, the January 2005 VA examination opinion, like 
the December 2003 examination did not find a currently 
diagnosed sleep disorder.  The Board places greater weight on 
these two comprehensive opinions made with reference to the 
veteran's overall health picture, contemporaneous 
examinations and all available sleep-study data and finds 
that the two examinations outweigh the treatment record 
references to a diagnosis of narcolepsy.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  

The Board notes that the veteran asserts that her complaints 
of fatigue and excess sleepiness constitute a separate 
disability.  However, to the extent that the veteran contends 
that her symptoms are a sleep disorder separate from the 
effects of hypothyroidism, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by her are not competent 
medical evidence and do not serve to establish the existence 
of any sleep disorder separate from hypothyroidism.  

Therefore, the weight of the competent and probative medical 
evidence of record does not demonstrate a separate current 
disability characterized by a diagnosed sleep disorder.  

Psychiatric disability

Concerning the veteran's psychiatric condition, in the March 
2004 VA psychology examination, T.D., Ph.D. diagnosed the 
veteran with mood disorder, but found that the veteran's 
psychiatric symptoms were attributable to her medical 
condition, namely hypothyroidism.  Accordingly, no "stand 
alone" disability was found.  

A prior VA examination undertaken in December 2003 also did 
not identify a current psychiatric disability.  The December 
2003 VA examination included findings of major depression 
"in remission" and a personality disorder.   [Personality 
disorders are considered to be congenital or developmental 
disabilities for which service connection may not be granted.  
See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2005).  A prior VA 
examination in April 2001 also failed to find a current 
psychological disability.]  Since the examiner did not 
identify current depression, no opinion was rendered as to a 
relationship to the hypothyroidism.  

The Board notes that the veteran's VA treatment records 
indicate that she is undergoing ongoing mental health 
treatment.  However, those treatment records do not address 
the cause of the veteran's complaints or their relationship 
to her service-connected thyroid condition.  

In summary, the March 2004 VA examination report, which is 
the only competent medical opinion of record, found that the 
veteran's mood complaints are a part of her hypothyroidism.  

Again, to the extent that the veteran herself contends that 
she has a "stand alone" psychiatric disability which should 
be separately rated, her opinion is not competent.  See 
Espiritu, supra.

Therefore, to the extent that the veteran suffers from 
depression or mood-related symptoms, those symptoms are 
considered and compensated under the currently assigned 100 
percent rating for hypothyroidism.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2005).  As discussed above, 
compensation for same disability under different diagnoses is 
to be avoided.  See 38 C.F.R. §§ 4.14 (2005).  

Conclusion

The competent medical evidence of record does not indicate a 
current sleep disorder or a separate psychiatric disability.  
In the absence of a diagnosed sleep disorder or separate 
psychiatric disability, service connection may not be 
granted. The veteran's claims fail on this basis.




	(CONTINUED ON NEXT PAGE)





ORDER

An increased initial rating for service-connected 
hypothyroidism is denied.

Entitlement to service connection of a sleep disorder 
separate from service-connected hypothyroidism is denied.  

Entitlement to service connection of a psychiatric disorder 
separate from service-connected hypothyroidism is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


